DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final Rejection filed 04/20/2022. 
The status of the Claims is as follows:
Claims 1-19 and 23 have been cancelled;
Claims 37-40 are new;
Claims 24 and 35 have been amended;
Claims 20-22 and 24-40 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 was filed after the mailing date of the Application on 11/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 20-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed a staple cartridge and an anvil adapter including an anvil body having an anvil facing surface and a tissue facing surface, and the anvil assembly includes a tissue facing surface, the anvil facing surface of the anvil adapter positioned against the tissue facing surface of the anvil assembly as recited in Claims 1 and 38. 

The modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses an anvil assembly (1002).

However, Baxter does not expressly disclose the anvil adapter includes a body having an anvil facing surface and a tissue facing surface, and the anvil assembly includes a tissue facing surface, the anvil facing surface of the anvil adapter positioned against the tissue facing surface of the anvil assembly. Tarinelli teaches an anvil that includes an anvil adapter (76, 74, 72, S, nub par. 119) including a body (76, 74, 72) 

However, the Prior Art does not teach reload assembly including a staple cartridge and an anvil adapter including an anvil body having an anvil facing surface and a tissue facing surface, and the anvil assembly includes a tissue facing surface, the anvil facing surface of the anvil adapter positioned against the tissue facing surface of the anvil assembly.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731